Citation Nr: 1015816	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-30 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected pulmonary tuberculosis. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had recognized service from December 1944 to 
November 1950.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which continued a 50 
percent rating for inactive pulmonary tuberculosis and 
directed that a 30 percent rating would be assigned effective 
October 2008.  The decision also stated that a noncompensable 
rating would be assigned effective in October 2013, but this 
was determined to be erroneous, as the Veteran's disability 
was continuously rated at 30 percent disabling from December 
1971 through March 2001.  38 C.F.R. § 3.951.  The Veteran was 
informed in a January 2008 supplemental statement of the case 
that his disability rating would return to 30 percent in 
October 2008 and remain at this level indefinitely, as it is 
protected.  

The case was previously before the Board in June 2009 and was 
remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In his August 2007 Substantive Appeal, the Veteran requested 
a hearing before the Board in Washington, D.C.  A hearing was 
scheduled for April 2009, and the Veteran was notified; 
however, he did not appear for the hearing, and he offered no 
explanation for his absence.  Accordingly, his request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e).

The Veteran has repeatedly requested a 100 percent disability 
rating, alleging that he is unable to work due to his 
service-connected disability.  His statements appear to 
advance a claim for total disability due to individual 
unemployability (TDIU) which has not yet been considered by 
the RO.

The  issue of TDIU has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have active pulmonary tuberculosis 
and has not had an active tuberculosis infection in the past 
6 years. 

2.  Throughout the rating period on appeal, the Veteran has 
not demonstrated FEV-1 of less than 56-percent predicted, 
FEV-1/FVC of less than 56 percent, or DLCO (SB) of less than 
56-percent predicted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for pulmonary tuberculosis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.97, 
Diagnostic Codes (DC) 6722, 6844 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in May 2006.  The claim 
was readjudicated in a July 2007 statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).



Pulmonary Tuberculosis

Pulmonary tuberculosis is evaluated under the criteria of 38 
C.F.R. § 4.97, Diagnostic Codes 6701-6724 (Ratings for 
Pulmonary Tuberculosis Entitled on August 19, 1968).  
Pursuant to this regulation, a 100 percent evaluation is 
assigned for active pulmonary tuberculosis and for two years 
after the date of arrest, inactivity, following active 
pulmonary tuberculosis, which was clinically identified 
during service or subsequently.  A 50 percent evaluation is 
warranted for four years, following the date of inactivity.  
Thereafter, a 30 percent evaluation is warranted for five 
years, or to eleven years after the date of inactivity, or 
following far advanced lesions diagnosed at any time while 
the disease process was active.  A 20 percent evaluation is 
warranted for chronic, moderately advanced, and inactive 
pulmonary tuberculosis, following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  Otherwise, a 
0 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic 
Codes 6701-6724.  It is noted that the 50 percent, 30 
percent, and 20 percent ratings for arrested or inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  

In this case, service connection for pulmonary tuberculosis 
was awarded in December 1950, and an initial 100 percent 
rating was assigned.  The condition became active on two 
subsequent occasions, and the maximum rating was assigned and 
gradually reduced, according to the regulation.  In March 
1971, a thirty percent rating was assigned which remained in 
effect until March 2001, when the condition became active 
again through October 2002.  At that time, a 100 percent 
rating was assigned, which was reduced to 50 percent in 
October 2004 and to 30 percent in October 2008.  The 
Veteran's tuberculosis is currently characterized as 
moderately advanced, inactive.  Nevertheless, because a 30 
percent rating was continually in effect for the disability 
from 1971 until March 2001, the rating for is protected and 
may not be reduced below 30 percent.  See 38 C.F.R. 
§ 3.951(b).

The Veteran contends that his disability is active and he is 
therefore entitled to a 100 percent rating.  He was afforded 
a VA examination in May 2005, in which inactive pulmonary 
tuberculosis of both lungs was diagnosed.  A pulmonary 
function test (PFT) administered at that time was normal.  

In support of his claim, the Veteran has submitted a private 
imaging record dated in February 2006 which showed 
significant clearing of the pneumonic infiltrates at the left 
upper lobe.  Residual pulmonary tuberculosis scars were noted 
in the right apex of the left lung.  The rest of the findings 
were unremarkable.  

The Veteran was afforded a VA examination of his lungs in 
June 2006.  The examiner noted the Veteran's history of the 
disease, including surgery to the left upper lobe after the 
initial diagnosis in 1950.  She noted that the Veteran had an 
episode of hemoptysis in September 2005, although an AFB 
smear was negative for an active infection at that time.  She 
reported that the tuberculosis was not currently active, and 
the Veteran's PFT was normal.  

The claims file contains a private treatment record dated in 
March 2007, which notes scars in both upper lungs and a 
normal size heart.  A treatment note dated in December 2007 
notes scars in the right upper lung and a normal size heart, 
while a June 2008 treatment record includes the notation, 
"residual granuloma, L[eft] upper lung."  A January 2009 
private treatment notes states that the impression is 
"minimal pulmonary tuberculosis of undetermined activity, 
upper lobes."  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his lungs in September 2009.  
The examiner reviewed the claims file and noted that 
hemoptysis had resumed one year earlier.  The Veteran also 
reported upper back pains beginning about 8 months earlier.  
The examiner noted a history of productive cough, hemoptysis, 
and chest pain and dyspnea with moderate exertion.  The 
Veteran also had a history of fatigue, night sweats, fever, 
and weakness.  On examination, there were no signs of chest 
wall scarring or deformity, and no weight loss or 
malnutrition were noted.  X-rays showed stable minimal apical 
pleural thickening bilaterally.  There were fibrolinear 
densities of the upper lobe bilaterally which were unchanged 
since the previous x-rays of June 2006.  PFTs indicated a 
mild restrictive ventilatory pattern, and the AFB was 
negative after two weeks.  The examiner noted that the 
Veteran had been employed as a farmer for 3 years after 
service, but he retired due to tuberculosis.  She diagnosed 
pulmonary tuberculosis, chronic, moderately advanced, 
inactive.  

Based on the foregoing evidence, the Board concludes that a 
disability rating in excess of the currently assigned 30 
percent is not warranted.  The evidence does not show that 
the Veteran has active tuberculosis at the present time or 
that he has had an active infection within the last 6 years.  
Although he has some residuals of tuberculosis, including 
pleural thickening, he has not been found to have an active 
infection.  The 30 percent rating he currently receives 
contemplates advanced lesions as well as dyspnea and impaired 
health as expressly identified with a 20 percent rating.  
Without evidence of active infection within the last 6 years, 
a disability rating in excess of 30 percent is not warranted.  

The Board has also considered whether a higher rating may be 
warranted under the provisions of Diagnostic Code 6844, the 
General Rating Formula for Restrictive Lung Diseases (in 
effect before and after October 6, 2006).  The rating 
criteria provide for a 100 percent rating where FEV-1 is less 
than 40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FEVC) is less than 40 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the single Breath Method 
(DLCO (SB)) is less than 40 percent predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is assigned where FEV-1 is 40- to-55-percent 
predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) 
is 40- to 55-percent predicted, or; maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit.).  A 30 percent rating is assigned where FEV-1 is 56 
to 70-percent predicted, or; FEV-1/FVC is 56 to 70 percent, 
or; DLCO (SB) is 56-to-65- percent predicted.

During the Veteran's VA examination of May 2005, post-
bronchodilator FEV-1 was 114 percent predicted and FEV-1/FVC 
was 81 percent.  During the VA examination of September 2009, 
post-bronchodilator FEV-1 was 71 percent predicted and FEV-
1/FVC was 70 percent.  DLCO was not measured in either PFT.  

Applying the rating criteria to these data, the Board finds 
that the data obtained during the VA compensation 
examinations do not meet the criteria for a rating greater 
than the currently-assigned 30 percent.  Therefore, no higher 
rating is warranted for the residuals of the Veteran's 
service-connected tuberculosis at any time during the appeal 
period.

Extraschedular Rating

The Veteran has repeatedly contended that his service-
connected tuberculosis impairs his ability to work.  During 
the most recent VA examination, the examiner stated that the 
Veteran's disability, although inactive, has a significant 
impact on his occupation due to weakness, fatigue, and lack 
of stamina.  She further noted that the Veteran has not 
worked since 1950 due to his service-connected tuberculosis.  
These contentions raise the matter of whether referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).

The Board finds that the rating criteria considered in this 
case for the disability on appeal reasonably describe the 
Veteran's symptomatology and level of disability.  The 
Veteran's complaints related to pulmonary tuberculosis are 
considered under the appropriate diagnostic code.  The rating 
schedule specifically contemplates chronic disability arising 
from active tuberculosis, including dyspnea on exertion and 
"impairment of health," which encompasses the Veteran's 
claimed weakness and fatigue.  Thus, the assigned schedular 
evaluation for the service-connected tuberculosis is 
adequate, and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

A disability rating in excess of 30 percent for pulmonary 
tuberculosis is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


